Case: 15-14066   Date Filed: 10/05/2016   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-14066
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:15-cv-01867-TWT



TYRONE WILLIAM HOLLAND,

                                                            Plaintiff-Appellant,

                                  versus

GOVERNOR OF GEORGIA,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (October 5, 2016)



Before WILSON, ROSENBAUM and BLACK, Circuit Judges.

PER CURIAM:
                Case: 15-14066       Date Filed: 10/05/2016       Page: 2 of 4


       Tyrone William Holland, proceeding pro se, appeals the district court’s

dismissal of his claim brought under 42 U.S.C. § 1983 that Georgia’s sex offender

registration statute was unlawfully applied to him. On appeal, Holland argues that

the district court erred in accepting the magistrate judge’s recommendation that his

complaint was time-barred.1

                                      I. DISCUSSION

       The statute of limitations applicable to Holland’s claim is two years. See

McNair v. Allen, 515 F.3d 1168, 1173 (11th Cir. 2008) (“All constitutional claims

brought under § 1983 are tort actions, subject to the statute of limitations

governing personal injury actions in the state where the § 1983 action has been

brought.”); Rozar v. Mullis, 85 F.3d 556, 561 (11th Cir. 1996) (noting that in

Georgia, the statute of limitations for a § 1983 claim is two years); see also

O.C.G.A. § 9-3-33 (Georgia personal injury statute of limitations is two years).

       The Georgia sex offender registry law that is the subject of this action took

effect with respect to Holland on July 1, 1996, a matter of months after his

incarceration. See O.C.G.A. § 42-1-12(e)(3). But July 1, 1996 is not necessarily

the date the statute of limitations began to run. See Wallace v. Kato, 549 U.S. 384,


       1
         Since it appears from the record that Holland was not served with notice of the
magistrate judge’s Final Report and Recommendation, he did not waive his right to challenge on
appeal the district court’s order under 11th Cir. R. 3-1. Cf. 28 U.S.C. 636(b)(1). Accordingly,
we review de novo the district court’s decision to dismiss for failure to state a claim under 28
U.S.C. § 1915A, taking the allegations in the complaint as true. Boxer X v. Harris, 437 F.3d
1107, 1110 (11th Cir. 2006).
                                               2
              Case: 15-14066     Date Filed: 10/05/2016    Page: 3 of 4


388 (2007) (“[T]he accrual date of a § 1983 cause of action is a question of federal

law that is not resolved by reference to state law.”) (emphasis omitted); Mullis, 85
F.3d at 561–562 (“The general federal rule is that the statute [of limitations] does

not begin to run until the facts which would support a cause of action are apparent

or should be apparent to a person with a reasonably prudent regard for his rights.”)

(quotation omitted).

      The statute of limitations in these cases has only started to run after the

plaintiff received some form of actual notice. See Lovett v. Ray, 327 F.3d 1181,

1182–83 (11th Cir. 2003) (concluding that a prisoner informed in 1998 that he

would not be reconsidered for parole until 2006 “knew, or should have known, all

the facts necessary to pursue a cause of action” at that time); Brown v. Ga. Bd. Of

Pardons & Paroles, 335 F.3d 1259, 1261 (11th Cir. 2003) (holding the statute of

limitations on petitioner’s § 1983 claim began to run in 1995, when he was

informed he would not be considered for parole until 2000, which was outside the

mandated maximum three-year review period).

      The record does not indicate Holland received any notice he would be

required to register as a sex offender under O.C.G.A. § 42-1-12 upon his release

from prison. Because there are no facts showing Holland knew or should have

known of his claim more than two years before he filed suit, the district court erred

in dismissing his complaint.


                                          3
       Case: 15-14066    Date Filed: 10/05/2016   Page: 4 of 4


                        II. CONCLUSION

Accordingly, we reverse and remand for further proceedings.

REVERSED AND REMANDED.




                                 4